Case 1:18-cv-00183-SCY-JHR Document 43-2 Filed 01/04/19 Page 1 of 1
   6                                                                         6

 4
 4
 4
 4
 4
 4
 4                                                                                   46061 2456
 4                                                                                  $.$$2%6
                                                                                    4"-6$.$2%6
 4                                                                                  4 2453/123455#1/6
 5676896:4;<=4>?;<4                                                                 6
                                        4
 4
 4
 @A8A:645B4CADEF4
 <GH4I6JA456K4LDM4NEB4OP4
 QK9RSR6:SR6=4OI4<T;>;4
 44
 L6U4 VWXYZ[\][^__`[a[^_[bY_cdef[ggh[
 [ iN5j4OMU4;U;<k7lk??;<GkNjmk@nL4
 4
 56A:4I:B4CADEFU4
 4
          o4A84p:DEDqr4EM4FMR4pDEs4:6rA:t4EM4FMR:4tDJ7Ml6:F4:6JuMqJ6J4EM4
 56v6qtAqEwJ4N67Mqt4N6E4Mv4L6SR6JEJ4vM:4x:MtR7EDMq4Dq4Es64A9Ml64:6v6:6q76t4
 8AEE6:B44mMR:4:6JuMqJ6J4p6:64tR64Mq45676896:4;y=4>?;<=49RE4FMR4sAl64qME4
 u:MlDt6t4AqF4:6JuMqJDl648AE6:DAKJ=4qM:4sAl64FMR48At64AqF4M9z67EDMqJ4EM4
 56v6qtAqEwJ4N67Mqt4N6E4Mv4L6SR6JEJ4vM:4x:MtR7EDMqB44C67ARJ64FMR4sAl64vADK6t4
 EM48A{64AqF4ED86KF4M9z67EDMqJ=4FMR4sAl64pADl6t4Es68B44Q77M:tDqrKF=4uK6AJ64
 u:MtR764Es64:6JuMqJDl648AE6:DAKJ4AJ4JMMq4AJ4uMJJD9K6B44xK6AJ647MqJDt6:4EsDJ48F4
 AEE68uE4EM4866E4Aqt47Mqv6:4pDEs4FMR4uR:JRAqE4EM4LRK64GTB44
 4
                                       NDq76:6KF=4
                              444444444QqqA4|B4oqtAsK4                4
     4
Q|o}lzK4
4~aa]h[
                                                                                   0123455678935 6
                                                                                    195643366766
                                                                                   6
                                                                                   6136739966
                                                                                   7966
                                                                                   59396
                                                                                   9!609"#16$%&6
                                                                                   6
                                                                                   '6(1"6&)$6
                                                                                   59396
                                                                                   9!609"#16$%*+&)$6
                                                                                   6
                                                                                   ,95-6$.$$6
                                                                                   !!!/123455#1/6
                                                                                   6


   4                                                                         6
